     Case 19-60022 Document 13 Filed in TXSB on 04/22/19 Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

 In re: JUAN GABRIEL MARTINEZ                  §                    Case No. 19-60022
 and AZALEA MARTINEZ                           §
                                               §                      (Chapter 13)
                                               §
         Debtor(s)
                 BANKRUPTCY RULE 2016(b) DISCLOSURE AND
            APPLICATION FOR APPROVAL OF FIXED FEE AGREEMENT
                              (Standard Case)

      Jerome A. Brown files this FED. R. BANKR. P. 2016(b) Disclosure and Application for
Approval of Fixed Fee Agreement.

Counsel to Debtor(s) in this case, agrees to provide the following services to the Debtor(s) on a
fixed fee basis:

                Counsel with the Debtor(s) on an as needed basis.

                Prepare and file a proposed chapter 13 plan and any required amendments to the
                        plan.

                Assist the Debtor(s) in preparing and filing the documents required by § 521 of
                        the Bankruptcy Code and any required amendments.

                Prepare and file miscellaneous pleadings that are required to protect the
                       Debtor(s)’ interests in the case.

                Prepare and file any necessary Applications for Withdrawal From Savings Fund.

                Prepare and file any necessary Notice of Payments Due or Notice Reflecting
                       Change from Reserves for Post-Petition Ad Valorem Taxes, Homeowners
                       Association Fees or other Periodic Post-Petition Obligations.

                Prepare and file responses to pleadings filed against the Debtor(s)—even if the
                        response is a statement that the relief is not opposed.

                Attend the scheduled § 341 meeting and all reset or continued meetings.

                Attend the confirmation hearing, if required under the circumstances, pursuant to
                        an order entered in the chapter 13 case, or pursuant to local rules.

                Advise the Debtor(s) concerning their obligations and duties pursuant to the
                       Bankruptcy Code, Bankruptcy Rules, court procedures, applicable court
                       orders and the provisions of their chapter 13 plan.
     Case 19-60022 Document 13 Filed in TXSB on 04/22/19 Page 2 of 4



The fixed fee agreement does not include the following services:

                Representation of the Debtor(s) in an adversary proceeding, either as a plaintiff
                      or a defendant.

                Representation of the Debtor(s) in a contested matter, the subject of which is
                      extraordinary in the context of chapter 13 cases in the United States
                      Bankruptcy Court for the Southern District of Texas.

                Representation of the Debtor(s) in any matter in which the Court orders fee
                      shifting pursuant to which fees are to be paid by a person other than the
                      Debtor(s).

Counsel agrees to the following fees and reimbursements:

                I have agreed to a fixed fee (including all expenses except reimbursement of the
                        filing fee) in the amount of $4,500.00. I have received $1,994.00 for
                        representing the Debtor(s) in this case. Therefore the balance due from
                        the trustee as an administrative expense is $2,506.00. I agree that if the
                        case is dismissed before the plan is confirmed or less than 120 days after
                        confirmation, the maximum fee under this provision will be $4,000.00.

                I have advanced the filing fee of $0.00. Therefore, in addition to the amounts set
                        forth above, the trustee shall reimburse to me that sum as an
                        administrative expense of the estate.

                I will provide those services required after the Debtor(s) make the final payment
                         required under the chapter 13 plan to assist the Debtor(s) in obtaining a
                         chapter 13 discharge. There will be no additional charge imposed for
                         this service, unless the service required to obtain the chapter 13 discharge
                         is extraordinary, in which event I may apply for additional fees.

The following services will also be provided, if needed, on a fixed fee basis [check applicable
boxes]. Payment may be made directly by the Debtor(s) or through the confirmed plan:

                [x]. Motions for relief from the stay for which the first hearing date is more than
                      120 days following the entry of an order of confirmation and which are
                      resolved by agreement. The fixed fee is in the amount of $425.00.

                [x]. Motions filed by the chapter 13 trustee seeking dismissal of the case, for
                      which the first hearing date is more than 120 days following the entry of
                      an order of confirmation, and for which there is an agreement or no
                      opposition. The fixed fee is in the amount of $275.00.

                [x]. Debtor(s)’ motion to modify plan for which the first hearing date is more
                      than 120 days following the entry of an order of confirmation. The fixed
                      fee is in the amount of $800.00, plus the actual out-of-pocket postage
                      costs for service of the motion to modify the plan.

                [x]. Review of a notice filed pursuant to FED. R. BANKR. P. 3002.1(b) or (c)
                      which is filed more than 120 days following the entry of an order of
                      confirmation. The fixed fee is in the amount of $300.00.
     Case 19-60022 Document 13 Filed in TXSB on 04/22/19 Page 3 of 4




                [x]. Debtor(s)’ motion to sell, refinance or incur debt regarding real property.
                      The fixed fee is in the amount of $600.00, plus the actual out-of-pocket
                      postage costs for service of the motion.

                [x]. Debtor(s)’ surrender notice per paragraph 20 of the uniform plan. The fixed
                      fee is in the amount of $300.00, plus the actual out-of-pocket postage
                      costs for service of the notice.

                [x].   Debtor(s)’ transfer of real property in satisfaction of secured claim per
                       paragraph 14 of the uniform plan. The fixed fee is in the amount of
                       $500.00, plus the actual out-of-pocket: (i) postage costs for service of the
                       required notice, (ii) cost for certified copies; (iii) cost to file plan and
                       order in the appropriate county; and (iv) title/lien search fee, if any.

                Any legal services rendered that are not covered by an agreed fixed fee in
                      paragraphs (A)-(G) above may be provided on an hourly fee basis at a rate
                      not to exceed $325.00. All hourly fees are subject to approval by the
                      Bankruptcy Court after the filing and service of a proper fee application.

        5.     The Debtor(s) certify that the Debtor(s) have had to opportunity to read and
review the above fee agreement and agree to:

                Provide their Counsel with accurate financial information concerning their assets,
                        liabilities, income and expenses.

                Discuss with their Counsel the Debtor(s)’ objectives in filing the case.

                Keep their Counsel informed of the Debtor(s)’ contact information, including
                       physical and mailing address, phone number(s), and email, if applicable.

                Inform their Counsel of wage garnishments, lawsuits, or attachments that occur
                        after the commencement of the case.

                Inform their Counsel promptly of any change in their financial circumstances,
                       including any change in wages/salary or change in employer.

                Inform their Counsel if they wish to buy, sell, or refinance any loan during the
                        case.

        The Debtor(s) have reviewed the foregoing with counsel and understand their
responsibilities and the fees agreed to be paid.

        The Debtor(s) have met in person with the undersigned attorney (or another attorney
supervised by the undersigned and who is licensed to practice law) for not less than 1 hour. The
Debtor(s) understand that time spent exclusively with a paralegal or other person not licensed to
practice law may not be included in the 1 hour.

        Counsel certifies:

                The foregoing is a true and correct statement of the compensation that I have
                       been paid or that has been agreed to be paid to me.
     Case 19-60022 Document 13 Filed in TXSB on 04/22/19 Page 4 of 4




               I (or another attorney supervised by me and who is licensed to practice law) met
                       in person with the Debtor(s) for not less than 1 hour. I understand that
                       time spent exclusively with a paralegal or other person not licensed to
                       practice law may not be included in the 1 hour.

               I have not shared or agreed to share any of the compensation paid or to be paid.
                       The following sets forth all of the compensation that is being paid by any
                       person or entity other than the Debtor(s). Describe:
                       __________________________________________________________
                       __________________________________________________________
                       __________________________________________________________
                       __________________________________________________________
                       ________________________.


Dated: April 22, 2019                  /s/ Juan Gabriel Martinez ______
                                          Debtor

Dated: April 22, 2019                  /s/ Azalea Martinez________
                                         Joint-Debtor

Dates: April 22, 2019                  THE BROWN LAW FIRM
                                       By: /s/ Jerome A. Brown
                                       Jerome A. Brown
                                       State Bar No. 03140000
                                       Federal ID No.: 5882
                                       P.O. Box 1667
                                       Victoria, TX 77902
                                       Phone: (361) 579-6700
                                       Facsimile:(512)960-4642
                                       Email: jerome@brownbankruptcy.com
                                       Attorney for Debtors




                                           PAGE 4
